DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020 and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
sidewall 752 disclosed in at least para. 31 of applicant’s specification;
sidewall 852 disclosed in at least para. 33 of applicant’s specification;
outlet 856 disclosed in at least para. 33 of applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “sidewall 654” in para. 30 of applicant’s specification should be corrected to “sidewall 652” to maintain consistent labeling.
Appropriate correction is required.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
the language “below a flare boom” on the second line of claim 17 should be changed to "wherein the oil spill collector is located below a flare boom" to clarify that the oil spill collector, not the offshore rig, is located below the flare boom;
the language “collecting spilled liquid hydrocarbons in the collection device from the flare boom” at the end of claim 17 should be changed to “collecting liquid hydrocarbons that are spilled from the flare boom in the collection device” for clarity;
the language “the positioning the collection device” in claim 19 should be changed to “the positioning of the collection device” for clarity.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15, and 17 of copending Application No. 16/459,132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons listed below.
Regarding claim 1 of the immediate application, claim 11 of the co-pending application discloses an apparatus for collecting spilled liquid hydrocarbons (claim 11 of copending application: liquid hydrocarbon capture system) comprising: a support beam (claim 11 of copending application: an arm) coupled to an oil rig (claim 11 of copending application: attached to the offshore drilling rig), the support beam positioned below a flare boom (claim 11 of copending application: configured to be positioned below a flare boom), and a spill pan (claim 11 of copending application: a container) coupled to an end of the support beam (claim 11 of copending application: a plate attached to the second end of the arm… wherein the plate is attached to the surface of the container), the spill pan positioned below a burner nozzle of the flare boom (claim 11 of copending application: since the arm is located below the flare boom and the container is configured to receive unflared hydrocarbons from the flare boom it must be located somewhere below the nozzle of the flare boom).
Regarding claim 17 of the immediate application, claim 11 of the co-pending application discloses a method comprising: coupling an oil spill collector to an offshore rig (claim 11 of copending application: a container and a plate which is in turn attached to an offshore drilling rig via an arm) below a flare boom (claim 11 of copending application: since the arm is located below the flare boom and the container is configured to receive unflared hydrocarbons from the flare boom it must be located somewhere below the nozzle of the flare boom), the oil spill collector comprising a support beam (claim 11 of copending application: an arm) coupled to the offshore rig (claim 11 of copending application: an arm… attached to the offshore drilling rig) and a collection device (claim 11 of copending application: container) coupled to an end of the support beam (claim 11 of copending application: the container is attached to the second end of the arm via the plate); positioning the collection device below a burner nozzle of the flare boom (claim 11 of copending application: since the arm is located below the flare boom and the container is configured to receive unflared hydrocarbons from the flare boom it must be located somewhere below the nozzle of the flare boom) such that the collection device is horizontally aligned with the burner nozzle (claim 11 of copending application: in order to receive unflared hydrocarbons from the flare boom the container must be aligned horizontally with the nozzle of the flare boom); and collecting spilled liquid hydrocarbons in the collection device from the flare boom (claim 11 of copending application: configured to receive the unflared hydrocarbons in the liquid state which are collected from the flare boom via the plate).
Regarding claim 19 of the immediate application, claim 11 of the co-pending application discloses wherein the positioning (positioning described in claim 11 of the copending application) the collection device (container and plate in claim 11 of the copending application) comprises providing an air gap between the flare boom and the support beam (claim 11 of the copending application: the container, plate, and arm are space below a flare boom requiring an air gap between the flare boom and the arm).
Regarding claim 20 of the immediate application, claim 17 of the co-pending application discloses further comprising pumping the collected spilled liquid hydrocarbon (claim 15 of copending application: the pump configured to flow the unflared liquid hydrocarbon) to a tank (claim 17: a storage tank) on the offshore rig (claim 11 of the copending application discloses the capture system being on an offshore drilling rig. Claim 17 of the copending application depends on a line of claims which includes claims 11 and 13-15 of the copending application) using a pump (pump as disclosed in claim 15 of the copending application) coupled to a suction line (flowline as disclosed in claim 15 of the copending application) of the oil spill collector (see claim 15 of the copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170050280 (referred to as Kang) as evidenced by attached Kang KR20170050280 Machine Translation (referred to as Kang Machine Translation).
Regarding claim 1, Kang discloses an apparatus for collecting spilled liquid hydrocarbons (apparatus of at least figs. 2 and 8) comprising: a support beam (part of beam 100. See annotated fig. 1) coupled to an oil rig (see at least fig. 2), the support beam positioned below a flare boom (annotated fig. 1 discloses the support beam being located below the flare boom), and a spill pan (container 500 of fig. 8) coupled to an end of the support beam (see figs. 2 and 8), the spill pan positioned below a burner nozzle (fig. 8 and annotated fig. 1 discloses the container 500 being located below the flare tip 120) of the flare boom (see fig. 8 and annotated fig. 1).
Regarding claim 7, Kang discloses the invention of claim 1 and Kang further discloses wherein the support beam comprises a first boom (inner section of telescoping beam 100. See fig. 4, annotated fig. 2, and Kang Machine Translation, lines 355-358) and a second boom (outer section of telescoping beam 100. See fig. 4, annotated fig. 2, and Kang Machine Translation, lines 355-358).
Regarding claim 9, Kang discloses an apparatus (apparatus disclosed in figs. 2, 4, and 8) comprising: 
an offshore rig (rig as disclosed in at least fig. 2) 
including a hull (see annotated fig. 3), 
a main deck (see annotated fig. 3), 
and a flare boom (part of beam 100. See annotated fig. 1) 
coupled to the hull (see at least fig. 2) 
proximate the main deck (see at least fig. 2), 
the flare boom comprising a burner nozzle (flare tip 120); 
and an oil spill collector (collector system of fig. 8) 
coupled to the offshore rig (see figs. 2 and 8), 
the oil spill collector comprising: a support beam (second section of beam 100. See annotated fig. 1) 
coupled to the offshore rig (see fig. 2), 
and a collection device (container 500 of fig. 8) 
coupled to an end of the support beam (see figs. 2 and 8) 
and positioned below the burner nozzle (see fig. 8).
Regarding claim 16, Kang discloses the invention of claim 9 and Kang further discloses wherein the oil spill collector is connected to at least one of a port side or a starboard side of the hull (fig. 2 and Kang Machine Translation, lines 224-227 disclose beam 100 and container 500 being connected to the hull of an offshore structure via connection unit 200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 9 above, and further in view of US 4,490,105 (referred to as Hunsberger).
Regarding claim 2, Kang discloses the invention of claim 1 but Kang does not explicitly disclose wherein the spill pan comprises a vertical sidewall and a sloped bottom.
However, Hunsberger does disclose a spill pan comprises a vertical sidewall (fig. 1 discloses collector 30 having a vertical sidewall) and a sloped bottom (fig. 1 discloses collector 30 having a sloped bottom).
Kang and Hunsberger are considered analogous to the claimed invention because they both are in the field of fuel catchers for combustion systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flaring apparatus of Kang to include the fuel collecting system of Hunsberger in order to reuse unburnt fuel to increase burner efficiency (Hunsberger: col. 3, lines 12-35).
Regarding claim 3, Kang in view of Hunsberger discloses the invention of claim 2 and the combination further disclose wherein the spill pan further comprises an outlet in the bottom (Hunsberger: fig. 1 discloses collector 30 having an outlet in the form of the entrance to fuel return line 32).
Regarding claim 4, Kang in view of Hunsberger discloses the invention of claim 3 and the combination further disclose a suction line (Hunsberger: fuel return line 32) 
coupled to the outlet (Hunsberger: see fig. 1), a suction pump (Hunsberger: pump 16. See col. 4, lines 18-21. Col. 2, lines 4-6 discloses the use of suction pumps in the context of this field of art) fluidly coupled to the suction line (Hunsberger: see fig. 1 and col. 4, lines 18-21.), and a surge tank (Hunsberger: tank 10) fluidly coupled to the suction line (Hunsberger: tank 10 is fluidly coupled to fuel return line 32 via valve 14, pump inlet 18, and line 42. See fig. 1) and the suction pump (Hunsberger: tank 10 is fluidly coupled to pump 16 via valve 14 and pump inlet 18. See fig. 1).
Regarding claim 5, Kang discloses the invention of claim 1 and the combination of Kang in view of Hunsberger as discussed in claim 2 above further disclose wherein the spill pan comprises a first section (Hunsberger: see annotated fig. 4) having a vertical (Hunsberger: see annotated fig. 4), cylindrically shaped sidewall (Hunsberger: see annotated fig. 4), and a second section (Hunsberger: see annotated fig. 4) having a conical shape (Hunsberger: see annotated fig. 4. In order to drain to a pipe like fuel return line 32 it would be obvious to have the bottom section of collector 30 be a cylinder).
Regarding claim 10, Kang discloses the invention of claim 9 but Kang does not disclose a suction line coupled to an outlet of the collection device.
However, Hunsberger does disclose further comprising a suction line (fuel return line 32) coupled to an outlet (Fig. 1 discloses the outlet at the bottom of collector 30 being coupled to return line 32) of a collection device (see fig. 1).
Kang and Hunsberger are considered analogous to the claimed invention because they both are in the field of fuel catchers for combustion systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flaring apparatus of Kang to include the fuel collecting system of Hunsberger in order to reuse unburnt fuel to increase burner efficiency (Hunsberger: col. 3, lines 12-35).
Regarding claim 11, Kang in view of Hunsberger discloses the invention of claim 10 and the combination further disclose further comprising a surge tank (Hunsberger: tank 10) and a suction pump (Hunsberger: pump 16. See col. 4, lines 18-21. Col. 2, lines 4-6 discloses the use of suction pumps in the context of this field of art) fluidly coupled to the suction line (Hunsberger: see fig. 1 and col. 4, lines 18-21.).
Regarding claim 15, Kang discloses the invention of claim 9 and the combination of Kang in view of Hunsberger as discussed in claim 10 above further disclose wherein the oil spill collector is positioned a distance below the flare boom (Hunsberger: fig. 1 discloses the top of collector 30 being located a distance below a burner nozzle 289), thereby providing an air gap (Hunsberger: see fig. 1).
Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hunsberger.
Regarding claim 17, Kang discloses coupling an oil spill collector (apparatus as disclosed in fig. 8) to an offshore rig (offshore oil rig as disclosed in at least fig. 2), the oil spill collector comprising a support beam (part of beam 100. see annotated fig. 1) coupled to the offshore rig (see fig. 2) and a collection device (container 500 of fig. 8) coupled to an end of the support beam (see fig. 8); positioning the collection device below a burner nozzle (fig. 8 discloses container 500 being located below flare tip 120) of the flare boom (see fig. 8) such that the collection device is horizontally aligned with the burner nozzle (see fig. 8); and collecting spilled liquid hydrocarbons in the collection device from the flare boom (at least some unburnt fuel from flare tip 120 will collect in container 500 due to the force of gravity. See fig. 8).
Kang does not disclose wherein the spill collector is located below a flare boom.
However, Hunsberger does disclose a spill collector which is located below a flare boom (fig. 1 discloses the top of collector 30 being located a distance below a burner nozzle 289).
Kang and Hunsberger are considered analogous to the claimed invention because they both are in the field of fuel catchers for combustion systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flaring apparatus of Kang to include the fuel collecting system of Hunsberger in order to reuse unburnt fuel to increase burner efficiency (Hunsberger: col. 3, lines 12-35).
Regarding claim 19, Kang in view of Hunsberger discloses the invention of claim 17 and the combination further discloses wherein the positioning the collection device comprises providing an air gap between the flare boom and the support beam (Hunsberger: fig. 1 discloses collector 300 being located below nozzle 28 with an air gap separating the two. When Kang's container 500 is modified to be separate from the flare boom it would be obvious to support the container 500 below the flare tip via a support beam).
Regarding claim 20, Kang in view of Hunsberger discloses the invention of claim 17 and the combination further discloses pumping the collected spilled liquid hydrocarbon to a tank (Hunsberger: fig. 1 and col. 4, lines 58-60 discloses pump 16 pumping unburnt fuel to tank 10. The system of claim 1 is capable of pumping unburnt fuel collected in collector 30 to tank 10 via fuel return line 32, valve 14, pump inlet 18, and line 42) on the offshore rig (Hunsberger: when modifying Kang with Hunsberger it would be obvious to one of ordinary skill in the art to mount the tank on the offshore rig for stability) using a pump (Hunsberger: pump 16. See at least col. 4, lines 58-60) coupled to a suction line (Hunsberger: fuel return line 42. see fig. 1 and col. 4, lines 18-21) of the oil spill collector (Hunsberger: fig. 1 discloses collector 30 being connected to a fuel return line 32).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hunsberger as applied to claim 1 above, and further in view of US 3,169,605 (referred to as Ashmead).
Regarding claim 6, Kang in view of Hunsberger discloses the invention of claim 1 and the combination further discloses wherein the spill pan comprises a first section (Hunsberger: see annotated fig. 4) having a vertical sidewall (Hunsberger: see annotated fig. 4), and a second section (Hunsberger: see annotated fig. 4).
The combination of Kang in view of Hunsberger does not explicitly disclose the first section of the spill pan comprising a rectangular prism shape, and the section of the spill pan comprising a square-based pyramid shape.
However, Ashmead does disclose a first section of a spill pan comprising a rectangular prism shape (walls of oil drip container 9. See figs. 1-2), and a section of the spill pan comprising a square-based pyramid shape (cover 11. see col. 1, lines 20-22 and fig. 5).
Hunsberger and Ashmead are considered analogous to the claimed invention because they both address the issue of collecting dripping oil in a container. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the collector of Hunsberger to have the geometry of the oil drip container of Ashmead in order to ensure the oil is collected (Ashmead: col. 1, lines 20-22) while covering the stored fuel to prevent spilling (Ashmead: col. 1, line 32 to col. 2, line 1). Though Hunsberger is a modifying reference the examiner believes that one of ordinary skill in the art would find it obvious to utilize any well-known geometry for capturing oil for the collector used by Hunsberger. For this reason, the examiner modifies the modifying reference of Hunsberger with Ashmead.
Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 7 and 9 above, and further in view of US 2007/0077528 (referred to as Sheridan).
Regarding claim 8, Kang discloses the invention of claim 7 Kang further discloses wherein the support beam is actuated (see fig. 4) to telescopically move (see fig. 4 and Kang Machine Translation, lines 355-358) the second boom with respect to the first boom (see fig. 4 and Kang Machine Translation, lines 355-358).
Kang does not disclose wherein the support beam is hydraulically actuated.
However, Sheridan does disclose a support beam which is hydraulically actuated (see para. 25).
Kang and Sheridan are considered analogous to the claimed invention because they both are in the field of flaring for oil wells. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydraulic actuators for the telescoping action of Kang in order to be able to mount the actuating members on the flare stack (Sheridan: para. 25).
Regarding claim 12, Kang discloses the invention of claim 9 but Kang does not disclose wherein the support beam is a hydraulic beam.
However, Sheridan does disclose a support beam which is a hydraulic beam (see para. 25).
Kang and Sheridan are considered analogous to the claimed invention because they both are in the field of flaring for oil wells. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydraulic actuators for the telescoping action of Kang in order to be able to mount the actuating members on the flare stack (Sheridan: para. 25).
Regarding claim 13, Kang in view of Sheridan discloses the invention of claim 12 and the combination further discloses wherein the hydraulic beam is configured to move the collection device horizontally and vertically (Kang: figs. 3-4 disclose at least a part of beam 100 enabling the container 500 to move horizontally and vertically).
Regarding claim 14, Kang in view of Sheridan discloses the invention of claim 13 and the combination further discloses wherein the hydraulic beam comprises a first boom (Kang: inner section of telescoping beam 100. See fig. 4, annotated fig. 2, and Kang Machine Translation, lines 355-358) and a second boom (Kang: outer section of telescoping beam 100. See fig. 4, annotated fig. 2, and Kang Machine Translation, lines 355-358), wherein the second boom moves telescopically (Kang: see fig. 4 and Kang Machine Translation, lines 355-358) with respect to the first boom (Kang: see fig. 4 and Kang Machine Translation, lines 355-358).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hunsberger as applied to claim 17 above, and further in view of Sheridan.
Regarding claim 18, Kang in view of Hunsberger discloses the invention of claim 17 and the combination further discloses wherein positioning the collection device comprises extending (Kang: see fig. 4 and Kang Machine Translation, lines 355-358) a second boom of the support beam (Kang: outer section of telescoping beam 100. See fig. 4, annotated fig. 2, and Kang Machine Translation, lines 355-358) from a first boom of the support beam (Kang: inner section of telescoping beam 100. See fig. 4, annotated fig. 2, and Kang Machine Translation, lines 355-358).
Kang does not disclose wherein the support beam hydraulically extends.
However, Sheridan does disclose the support beam that hydraulically extends (see para. 25).
Kang and Sheridan are considered analogous to the claimed invention because they both are in the field of flaring for oil wells. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydraulic actuators for the telescoping action of Kang in order to be able to mount the actuating members on the flare stack (Sheridan: para. 25).

Annotated Figures

    PNG
    media_image1.png
    653
    737
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 8 from Kang.

    PNG
    media_image2.png
    519
    1351
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 4 from Kang.

    PNG
    media_image3.png
    683
    1097
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 2 from Kang.

    PNG
    media_image4.png
    323
    729
    media_image4.png
    Greyscale

Annotated Fig. 4
Annotated fig. 4 is an annotation of fig. 1 from Hunsberger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 4,431,382 (Edman et al.) discloses a catching device for un-burnt fuel from a burner nozzle;
US 5,919,036 (O’Brien et al.) discloses a spray collecting apparatus for a burner nozzle with cylindrical walls and a sloped bottom plate;
US 5,057,004 (McAllister) discloses a conical fuel catcher for a burner nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762